To compel respondent to countersign an order in favor of the assessor of the district, for money in the hands of the town treasurer belonging to the district.
Granted April 10, 1887.
Respondent was also township treasurer and claimed to have paid over the money to a former assessor, who had paid it to a teacher, who had a valid contract against the district, but it is not claimed that the payment was made upon any warrant.
Held, that such payment over to the assessor was unlawful; that the disbursement of school moneys is required to be made by orders drawn on the assessor by the director and countersigned by the moderator; that all moneys belonging to the district in the town treasurer’s hand are required to be paid to the assessor on warrant so drawn and countersigned; that it is made the express duty of the director to draw and sign such warrants payable to the assessor, and to present the same to the moderator for his signature; that it is made the duty of the moderator to countersign such warrant; that the assessor is expected to receive the warrant in its completed form from the director, and-as the director is to be the active party in procuring the moderator’s signature and the proper custodian of the warrant until its completion for the purpose of delivery to the assessor; he may properly be a relator to obtain such completed warrant by compulsion.
Whether the assessor would be a competent relator — Query.